The deacons of a church are a body corporate. They take as trustees any property given to the church, and with its consent may convey the same. G. L., c. 153, ss. 6 and 9. If the organ belonged to the church, it was properly conveyed to the plaintiff. The principal question is, whether upon the facts and evidence reported it was competent for the referee to find that the organ was, prior to the conveyance to the plaintiff, the property of the church. It was purchased with funds raised by the voluntary contributions of individuals; and whether as a gift to the church, or to the society, or for the use merely of the one or of the other, the property remaining in the contributors, depends upon the intention of those who contributed. There was evidence upon which the referee might find an intention to give it to the church.
The testimony of Mrs. Wilson, one of the contributors, was competent. When the intention of the parties to a transaction is material, they may testify to it directly. Graves v. Graves, 45 N.H. 323; Hale v. Taylor,45 N.H. 406. The subscription paper was competent. It declared the purpose for which the money was given. It was a declaration accompanying and explaining the act of subscribing or giving, and as a part of the res gestae competent evidence, not only as against the subscribers, but as against everybody.
Judgment for the plaintiff.
CLARK, J., did not sit: the others concurred.